DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/17/2021 follows the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
	Claims 1-15 are allowed over the prior art of record.
                    Reasons for allowance

The following is an examiner’s statement of reasons for allowance: 

Regarding  independent claim 1, the prior art of record neither shows nor suggests a light generating device comprising all the limitations of claim 1, particularly comprising the limitations of (i) a first part, wherein the first part is transmissive for the light source light, wherein the first part has a first reflectance R1 for the light source light, and wherein the first part has a first part area; and (ii) one or more second parts, wherein each second part is transmissive for the light source light (101), has a second reflectance R2 for the light source light, and wherein the one or more second parts together have a second part area, wherein R1-R2≥ 20%, wherein 65%≤ R1 ≤ 100%, wherein the second part area is smaller than the first part area, and wherein 0.005≤ A2/A1≤ 0.05.

Claims 2-15 are allowed being dependent on allowed base claim 1.




      Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452. The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Karabi Guharay/
Primary Examiner, Art Unit 2875